Case 1:19-cv-24638-DLG Document 76 Entered on FLSD Docket 10/15/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 19-cv-24638-GRAHAM/MCALILEY

  ANDRE L. MOODY,

         Plaintiff,

  v.

  MIAMI-DADE COUNTY,

         Defendant.

  ______________________________________/

                      ORDER REGARDING PLAINTIFF’S NOTICE
                       OF DISCOVERY DISPUTE, (ECF NO. 73)

         On October 15, 2020, I held a hearing on Plaintiff’s Notice of Discovery Dispute,

  (ECF No. 73). Plaintiff noticed five matters in dispute. For the reasons stated on the record,

  which are incorporated herein, the Court ORDERS as follows:

         Issue #1: Plaintiff moved to take a second Rule 30(b)(6) deposition of the Defendant

  Miami-Dade County. The Court GRANTS IN PART Plaintiff’s motion. Plaintiff shall

  expeditiously procure the transcript of the recent deposition of the County, and within two

  business days of his receipt of the transcript, Plaintiff shall provide Defendant with a copy

  of the transcript and clearly identify the previously unanswered questions that Plaintiff will

  ask again at the follow-up deposition. At the same time, Plaintiff may also provide

  Defendant a list specific questions that fall under Topics 32, 33, 34 and 39 of Plaintiff’s

  notice of deposition, that Plaintiff will ask at the follow-up deposition.
Case 1:19-cv-24638-DLG Document 76 Entered on FLSD Docket 10/15/2020 Page 2 of 2




         Plaintiff and Defendant shall confer to reach agreement on a date and time for the

  deposition, and the deposition shall occur as soon as possible. The deposition will be

  limited to: (i) those questions Plaintiff identified to Defendant; (ii) reasonable follow-up

  questions that may arise from the witness’ answers; and (iii) any foundational questions

  regarding admissibility of documents that Plaintiff may ask about at the second deposition.

         Issue #2: Plaintiff moved to compel production of documents responsive to a notice

  of deposition duces tecum served upon Defendant Anthony Yeber, and better answers to

  questions Plaintiff asked Yeber at that deposition. The Court DENIES Plaintiff’s motion.

         Issue #3: At the hearing, Plaintiff withdrew this from consideration.

         Issue #4: Plaintiff moved to compel production of documents regarding ongoing

  investigations against Defendant Anthony Yeber. The Court DENIES Plaintiff’s motion.

         Issue #5: Plaintiff moved to compel better responses to Plaintiff’s Interrogatories

  Nos. 3-7, and 10. The Court GRANTS Plaintiff’s motion. No later than October 25,

  2020, Defendant shall provide Plaintiff an amended response that identifies with specificity

  the documents Defendant relies on to answer those interrogatories.

         DONE and ORDERED in Miami, Florida this 15th day of October 2020.


                                     ____________________________________
                                     CHRIS McALILEY
                                     UNITED STATES MAGISTRATE JUDGE

  cc:    The Honorable Donald L. Graham
         All Counsel of Record




                                               2
